Case 8:21-cv-01114-SDM-AEP Document 1 Filed 05/07/21 Page 1 of 10 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
 HEIDI ANKELES,

              Plaintiff,
                                              CASE NO.:
 vs.

 UNIFIRST CORPORATION,
 a Foreign Profit Corporation,

              Defendant.
                                         /

                 COMPLAINT AND DEMAND FOR JURY
                             TRIAL

       COMES NOW the Plaintiff, HEIDI ANKELES (“ANKELES” or

 “Plaintiff”), by and through her undersigned counsel, and files this Complaint

 against the Defendant, UNIFIRST CORPORATION. (“UNIFIRST” or

 “Defendant”) and alleges the following:

                               INTRODUCTION

       1.     Plaintiff brings these claims for sex/gender discrimination against

 Defendant for its unlawful termination of Plaintiff based upon her sex/gender in

 violation of Title VII (“Title VII”) and the Florida Civil Rights Act (“FCRA”),

 Chapter 760, Fla. Stat. Plaintiff is seeking damages including back pay, front pay,

 compensatory damages, punitive damages, and attorney’s fees and costs.



                                          1
Case 8:21-cv-01114-SDM-AEP Document 1 Filed 05/07/21 Page 2 of 10 PageID 2




                        JURISDICTION AND VENUE

       2.     This Court has original jurisdiction over Plaintiff’s claims as they

 arise under federal law, pursuant to Title VII, and the actions giving rise to this

 lawsuit occurred in Hillsborough County, Florida. The Court has supplemental

 jurisdiction over Plaintiff’s FCRA claims pursuant to 28 U.S.C. § 1367, as these

 claims are so related to Plaintiff’s Title VII claim that it forms part of the same

 case or controversy.

       3.     Specifically, Plaintiff was discriminated against and treated

 differently than other employees solely because of her gender/sex.

       4.     Venue is proper because Defendant conducts substantial business

 in Hillsborough County, Florida, and Plaintiff worked for Defendant in

 Hillsborough County, Florida, where the actions at issue took place.

                                    PARTIES

       5.     Plaintiff worked for Defendant from June 1, 2018, until March 28,

 2019, as a Sales Agent.

       6.     Defendant is a Foreign Profit Corporation that is engaged in the

 uniform rental industry in Hillsborough, Florida.

       7.     Defendant was at all material times an “employer” as defined by

 Title VII/FCRA as it employed in excess of fifteen (15) employees.

       8.     Plaintiff is protected by the FCRA, because:

                                          2
Case 8:21-cv-01114-SDM-AEP Document 1 Filed 05/07/21 Page 3 of 10 PageID 3




              a.     She is female.

              b.     She suffered an adverse employment action based on her

 sex/gender, including being terminated for same.

                         CONDITIONS PRECEDENT

       9.     On or around October 29, 2019, Plaintiff dual filed a Charge of

 Discrimination with the U.S. Equal Employment Opportunity Commission

 (“EEOC”) and Florida Commission on Human Relations (“FCHR”) alleging

 sex/gender discrimination against Defendant.

       10.    On February 16, 2021, the EEOC mailed Plaintiff a Notice of Right

 to Sue against Defendant, giving Plaintiff the right to bring a civil action on her

 claims within ninety (90) days of her receipt of same.

       11.    Plaintiff timely filed a Charge of Discrimination with the EEOC

 and Florida Commission on Human Relations within the applicable period of

 limitations against Defendant.

       12.    More than 180 days have passed since the filing of the Charge of

 Discrimination.

       13.    All conditions precedent to this action have been satisfied and/or

 waived.

                           STATEMENT OF FACTS



                                          3
Case 8:21-cv-01114-SDM-AEP Document 1 Filed 05/07/21 Page 4 of 10 PageID 4




        14.    Plaintiff, a woman, worked for Defendant as a Sales Agent from

 June 1, 2018, until her unlawful termination on March 28, 2019.

        15.    During her tenure at Defendant’s company, Plaintiff was, by all

 accounts, an exceptional employee with no significant history of attendance,

 disciplinary, or performance issues.

        16.    During her tenure at UNIFIRST, Plaintiff worked under the

 supervision of Sales Manager, Austin Wilson (“Mr. Wilson”), who is male.

        17.    Mr. Wilson created a discriminatory atmosphere for female Sales

 Agents, including Plaintiff, at the office.

        18.    Mr. Wilson, along with male General Manager, Clayton Spires

 (“Mr. Spires”), consistently sabotaged Plaintiff’s employment performance and

 denied her benefits, training, and opportunities regularly afforded to her male

 comparators, such as David Penn and John Shields.

        19.    For example, UNIFIRST Management engaged in a coordinated

 effort to deprive Plaintiff of “sales leads” and routinely allowed male sales staff

 to encroach in Plaintiff’s territories.

        20.    To make matters worse, UNIFIRST managers fostered and

 supported male employees by accompanying them on sales calls and providing

 them with tips and tools to ensure their success.

        21.    When Plaintiff and other saleswomen asked for these perks, their


                                           4
Case 8:21-cv-01114-SDM-AEP Document 1 Filed 05/07/21 Page 5 of 10 PageID 5




 concerns were dismissed.

       22.    This discriminatory disparate treatment and retaliation is blatantly

 unlawful and violates Title VII and the FCRA.

       23.    Through its brazen sabotage, UNIFIRST attempted to portray the

 performance of its female Sales Agents in a negative light. As a result, one by

 one, Unifirst began retaliating against Plaintiff, and other female sales agents,

 in part based on performance issues that would have never existed without

 UNIFIRST’s discriminatory actions.

       24.    Thus, on March 28, 2019, UNIFIRST terminated Plaintiff in

 violation of the law. In further support of our claims, UNIFIRST replaced

 Plaintiff and other saleswomen with multiple male employees in a clear

 indication that it did not consider women capable of performing their duties

 simply because of their gender/sex.

       25.    The above actions illustrate UNIFIRST’s hostility and

 discrimination towards female employees in violation of Title VII/FCRA.

       26.    By reason of the foregoing, Defendant’s actions, and non-actions,

 affected the “terms, conditions or privileges” of Plaintiff’s employment as

 envisioned by Title VII/FCRA.

       27.    Defendant took adverse action toward female Sales Agents like

 Plaintiff but did not act similarly toward its male counterparts for the same or



                                         5
Case 8:21-cv-01114-SDM-AEP Document 1 Filed 05/07/21 Page 6 of 10 PageID 6




 similar offenses.

       28.    Defendant does not have a non-discriminatory rationale for its

 supervisors’ conduct, and the separation of Plaintiff’s employment.

       29.    Plaintiff suffered sufficiently severe and pervasive treatment, and

 ultimately termination, based upon the sex/gender discrimination she endured

 at the hands of the Defendant.

       30.    Plaintiff has suffered damages, including, but not limited to, lost

 wages and benefits, compensatory damages, emotional distress, as a result of

 Defendant’s actions.

                          COUNT I- VIOLATION OF TITLE VII
                             BASED ON SEX/GENDER
                               DISCRIMINATION

       31.    Plaintiff realleges and readopts the allegations contained in

 paragraphs 1-31 of the Complaint, as if fully set forth in this Count.

       32.    The acts of Defendant, by and through its agents and employees,

 violated Plaintiff’s rights against sex/gender discrimination under the Title VII.

       33.    Plaintiff is female.

       34.    Plaintiff was terminated only because of her sex/gender, and would

 not have been terminated, but for her sex/gender.

       35.    Defendant did not have a legitimate, non-discriminatory, reason for

 terminating Plaintiff.


                                         6
Case 8:21-cv-01114-SDM-AEP Document 1 Filed 05/07/21 Page 7 of 10 PageID 7




        36.    Defendant had no good faith basis for terminating Plaintiff based

 on her gender, and Plaintiff is entitled to liquidated damages based on these

 actions.

        37.    The conduct of Defendant was so willful and wanton, and in such

 reckless disregard of the statutory rights of Plaintiff, as to entitle her to an award

 of punitive damages against Defendant to deter Defendant, and others, from such

 conduct in the future.

        38.    The conduct of Defendant and its agents and employees

 proximately, directly, and foreseeably injured Plaintiff, including, but not limited

 to, lost wages and benefits, future pecuniary losses, emotional pain and suffering,

 humiliation, inconvenience, mental anguish, loss of enjoyment of life, and other

 non-pecuniary losses.

        39.    Prior to terminating Plaintiff, Defendant did not consult with the

 EEOC, Department of Labor, or legal counsel to determine whether Plaintiff’s

 termination, based on her sex/gender, was in compliance with Title VII.

        40.    Plaintiff has no plain, adequate or complete remedy at law for the

 actions of Defendant which have caused, and continue to cause, irreparable harm.

                     REQUEST FOR RELIEF- COUNT I

        WHEREFORE, Plaintiff prays that this Court will:

        41.    Issue a declaratory judgment that the discrimination against


                                           7
Case 8:21-cv-01114-SDM-AEP Document 1 Filed 05/07/21 Page 8 of 10 PageID 8




 Plaintiff by Defendant was a violation of Plaintiff’s rights under Title VII;

        42.    Require that Defendant make Plaintiff whole for her losses suffered

 as a result of the discrimination through reinstatement, or, if that is not practical,

 through an award of front pay;

        43.    Grant Plaintiff a judgment against Defendant for all lost wages

 and compensatory damages, including liquidated damages;

        44.    Award Plaintiff her reasonable attorney’s fees and litigation

 expenses against Defendant pursuant to Title VII.

        45.    Provide any additional relief that this Court deems just.

                       COUNT II- VIOLATION OF THE FCRA
                          BASED ON SEX/GENDER
                             DISCRIMINATION

        46.    Plaintiff realleges and readopts the allegations contained in

 paragraphs 1-31 of the Complaint, as if fully set forth in this Count.

        47.    The acts of Defendant, by and through its agents and employees,

 violated Plaintiff’s rights against sex/gender discrimination under the Florida

 Civil Rights Act, Chapter 760, Fla. Stat.

        48.    Plaintiff is female.

        49.    Plaintiff was terminated only because of her sex/gender, and would

 not have been terminated, but for her sex/gender.

        50.    Defendant did not have a legitimate, non-discriminatory, reason for


                                           8
Case 8:21-cv-01114-SDM-AEP Document 1 Filed 05/07/21 Page 9 of 10 PageID 9




 terminating Plaintiff.

        51.    Defendant had no good faith basis for terminating Plaintiff based

 on her gender, and Plaintiff is entitled to liquidated damages based on these

 actions.

        52.    The conduct of Defendant was so willful and wanton, and in such

 reckless disregard of the statutory rights of Plaintiff, as to entitle her to an award

 of punitive damages against Defendant to deter Defendant, and others, from such

 conduct in the future.

        53.    The conduct of Defendant and its agents and employees

 proximately, directly, and foreseeably injured Plaintiff, including, but not limited

 to, lost wages and benefits, future pecuniary losses, emotional pain and suffering,

 humiliation, inconvenience, mental anguish, loss of enjoyment of life, and other

 non-pecuniary losses.

        54.    Prior to terminating Plaintiff, Defendant did not consult with the

 EEOC, Department of Labor, or legal counsel to determine whether Plaintiff’s

 termination, based on her sex/gender, was in compliance with the FCRA.

        55.    Plaintiff has no plain, adequate or complete remedy at law for the

 actions of Defendant which have caused, and continue to cause, irreparable harm.

                     REQUEST FOR RELIEF- COUNT II

        WHEREFORE, Plaintiff prays that this Court will:


                                           9
Case 8:21-cv-01114-SDM-AEP Document 1 Filed 05/07/21 Page 10 of 10 PageID 10




         56.    Issue a declaratory judgment that the discrimination against

  Plaintiff by Defendant was a violation of Plaintiff’s rights under the FCRA;

         57.    Require that Defendant make Plaintiff whole for her losses suffered

  as a result of the discrimination through reinstatement, or, if that is not practical,

  through an award of front pay;

         58.    Grant Plaintiff a judgment against Defendant for all lost wages

  and compensatory damages, including liquidated damages;

         59.    Award Plaintiff her reasonable attorney’s fees and litigation

  expenses against Defendant pursuant to 760.11(5), Fla. Stat.

         60.    Provide any additional relief that this Court deems just.

  Dated this 7th of May 2021.



                                         Respectfully submitted,

                                         By:/s/ Noah E. Storch_
                                         Noah E. Storch, Esq.
                                         Florida Bar No. 0085476
                                         RICHARD CELLER LEGAL, P.A.
                                         10368 W. SR 84, Suite 103
                                         Davie, Florida 33324
                                         Telephone: (866) 344-9243
                                         Facsimile: (954) 337-2771
                                         noah@floridaovertimelawyer.com

                                         Trial Counsel for Plaintiff




                                            10
